DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 6, 10, 12, 14, 15 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Eom et al. US Patent Application Publication 2012/0313834.
Regarding Claim 1, Eom et al. teaches an antenna structure (200 Fig. 2), comprising: 
a branching radiator (220 Fig. 2 Par. 0036) comprising a plurality of first radiation modes (Par. 0075, 0077); 
a ring-shaped radiator (210 Fig. 2 Par. 0036) surrounding the branching radiator, and comprising a plurality of second radiation modes (Par. 0075, 0077); 
a feeding point (through 214 Fig. 2 Par. 0038) and a grounding point (Par. 0039 Fig. 2), one of which is connected to the ring-shaped radiator, and the other is connected to the branching radiator (“power supply antenna member 220 may be operated as a loop antenna with one end being electrically connected with the power supply part 213 and the other end being electrically connected with the ground surface” Par. 0039); 
an antenna gap (212 Fig. 2 Par. 0036), which is provided between the branching radiator and the ring-shaped radiator, the ring-shaped radiator and the branching radiator being coupled through the antenna gap to form coupled radiation modes (through electromagnetic coupling Par. 0036). 
Eom et al. is silent on a coupling among the first radiation modes, the second radiation modes and the coupled radiation modes broadening a radiation bandwidth of the antenna structure.
However, Eom et al. discloses implementing resonance characteristics of a multiband and/or a wideband antenna (Par. 0075, 0077).
In this particular case, resonance characteristics of a multiband and/or a wideband antenna are common and well known in the art as evident by Eom et al. in order to obtain improved performance (Par. 0075, 0077).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the antenna structure to broaden a radiation bandwidth based on the teachings of Eom et al. as a result effect in order to obtain improved performance.
Regarding Claim 3, Eom et al. as modified teaches wherein the branching radiator is connected to the feeding point, and the branching radiator comprises a first radiation branch located at one side of the feeding point and a second radiation branch located at the other side of the feeding point, resonance frequencies generated by the first radiation branch and the second radiation branch being different (Par. 0075, 0077).
Regarding Claim 5, Eom et al. as modified teaches wherein the grounding point is provided at an intersection of a symmetric line of the ring-shaped radiator and any side of the ring-shaped radiator (Fig. 2), the intersection being a point with a high electric current when the first radiation mode is a radiation mode of two times a half wavelength (Fig. 2).
Regarding Claim 6, Eom et al. as modified teaches wherein the ring-shaped radiator comprises one of a rectangular radiator (Fig. 2).
Regarding Claim 10, Eom et al. teaches an electronic device (Figs. 1, 2 10A, 10B) comprising an antenna structure (Fig. 2), the antenna structure comprising: 
a branching radiator (220 Fig. 2 Par. 0036) comprising a plurality of first radiation modes (Par. 0075, 0077); 
a ring-shaped radiator (210 Fig. 2 Par. 0036) surrounding the branching radiator, and comprising a plurality of second radiation modes (Par. 0075, 0077); 
a feeding point (through 214 Fig. 2 Par. 0038) and a grounding point (Par. 0039 Fig. 2), one of which is connected to the ring-shaped radiator, and the other is connected to the branching radiator (“power supply antenna member 220 may be operated as a loop antenna with one end being electrically connected with the power supply part 213 and the other end being electrically connected with the ground surface” Par. 0039); 
an antenna gap (212 Fig. 2 Par. 0036), which is provided between the branching radiator and the ring-shaped radiator, the ring-shaped radiator and the branching radiator being coupled through the antenna gap to form coupled radiation modes (through electromagnetic coupling Par. 0036).
Eom et al. is silent on a coupling among the first radiation modes, the second radiation modes and the coupled radiation modes broadening a radiation bandwidth of the antenna structure.
However, Eom et al. discloses implementing resonance characteristics of a multiband and/or a wideband antenna (Par. 0075, 0077).
In this particular case, resonance characteristics of a multiband and/or a wideband antenna are common and well known in the art as evident by Eom et al. in order to obtain improved performance (Par. 0075, 0077).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the antenna structure to broaden a radiation bandwidth based on the teachings of Eom et al. as a result effect in order to obtain improved performance.
Regarding Claim 12, Eom et al. as modified teaches wherein the branching radiator is connected to the feeding point, and the branching radiator comprises a first radiation branch located at one side of the feeding point and a second radiation branch located at the other side of the feeding point, resonance frequencies generated by the first radiation branch and the second radiation branch being different (Par. 0075, 0077).
Regarding Claim 14, Eom et al. as modified teaches wherein the grounding point is provided at an intersection of a symmetric line of the ring-shaped radiator and any side of the ring-shaped radiator (Fig. 2), the intersection being a point with a high electric current when the first radiation mode is a radiation mode of two times a half wavelength (Fig. 2).
Regarding Claim 15, Eom et al. as modified teaches wherein the ring-shaped radiator comprises one of a rectangular radiator (Fig. 2).
Regarding Claim 19, Eom et al. as modified teaches further comprising: a housing (11 Fig. 1 Par. 0032), wherein the antenna structure is disposed inside the housing (Figs. 1, 10A, 10B).
Claims 2 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Eom et al. US Patent Application Publication 2012/0313834 and Bolz et al. US Patent Application Publication 2022/0102838.
Regarding Claims 2 & 11, Eom et al. as modified teaches the antenna structure according to claim 1 / electronic device according to claim 10 as shown in the rejection above.
Eom et al. is silent on wherein the antenna structure covers a frequency band of Wifi 6E.
However, Bolz et al. teaches wireless communications in Wifi 6E (Par. 0066).
In this particular case, configuring antenna structure to operate in known frequency bands of operation is common and well known in the art.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the antenna structure of Eom et al. to cover a frequency band of Wifi 6E based on the teachings of Bolz et al. as a result effect in order to provide wireless communications in Wifi 6E.
Claims 4, 7-9, 13, 16-18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eom et al. US Patent Application Publication 2012/0313834 and Kim et al. US Patent Application Publication 2019/0214707.
Regarding Claims 4 & 13, Eom et al. as modified teaches wherein the ring-shaped radiator is connected to the grounding point (Par. 0039).
 Eom et al. is silent on the first radiation mode comprises a radiation mode of two times a quarter wavelength, the radiation mode of two times a quarter wavelength generating a resonance in a frequency band of Wifi 2.4G, and the wavelength being a free space wavelength corresponding to a center frequency of Wifi 2.4G.
However, Kim et al. discloses the correlation of configuring the length of antenna elements to correspond to the wavelength of a center frequency of a frequency band of operation (Par. 0195, 0201).
In this particular case, configuring a radiator structure to operate in a desired frequency band of operation is common and well known in the antenna art as evident by Kim et al. Par. 0195, 0201.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the antenna structure of Eom et al. to correspond to a center frequency of Wifi 2.4G based on the teachings of Kim et al. in order to radiate a wireless signal in Wifi 2.4G.
Regarding Claims 7 & 16, Eom et al. as modified teaches wherein the ring-shaped radiator comprises a rectangular radiator (Fig. 2).
Eom et al. is silent on a length of each side of the rectangular radiator being 0.09 wavelengths, and the wavelength being a free space wavelength corresponding to a center frequency of Wifi 2.4G.
However, Kim et al. discloses the correlation of configuring the length of antenna elements to correspond to the wavelength of a center frequency of a frequency band of operation (Par. 0195, 0201).
In this particular case, configuring a radiator length to operate in a desired frequency band of operation is common and well known in the antenna art as evident by Kim et al. Par. 0195, 0201.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the antenna length of Eom et al. to correspond to a center frequency of Wifi 2.4G based on the teachings of Kim et al. in order to radiate a wireless signal in Wifi 2.4G.
Regarding Claims 8 & 17, Eom et al. as modified teaches the antenna structure according to claim 1 / electronic device according to claim 10 as shown in the rejection above.
Eom et al. is silent on wherein the branching radiator comprises a T-shaped radiation branch.
However, Kim et al. discloses a T-shaped radiation branch structure (Fig. 5). Additionally, Eom et al. discloses different shapes for the antenna structure (Par. 0034, 0036).
In this particular case, providing a T-shaped radiation branch structure is common and well known in the antenna art as evident by Kim et al.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure radiation branch of Eom et al. as T-shaped based on the teachings of Kim et al. and Eom et al. as a result effect in order to improve the electromagnetic coupling of the antenna.
Regarding Claims 9 & 18, Eom et al. as modified teaches wherein the T-shaped radiation branch comprises a first radiation branch and a second radiation branch (Fig. 2).
Eom et al. is silent on a length of the first radiation branch being 0.06 wavelengths, a length of the second radiation branch being 0.025 wavelengths, and the wavelength being a free space wavelength corresponding to a center frequency of Wifi 2.4G.
However, Kim et al. discloses the correlation of configuring the length of antenna elements to correspond to the wavelength of a center frequency of a frequency band of operation (Par. 0195, 0201).
In this particular case, configuring a radiator length to operate in a desired frequency band of operation is common and well known in the antenna art as evident by Kim et al. Par. 0195, 0201.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the antenna length of Eom et al. to correspond to a center frequency of Wifi 2.4G based on the teachings of Kim et al. in order to radiate a wireless signal in Wifi 2.4G.
Regarding Claim 20, Eom et al. as modified teaches further comprising: a battery compartment (Par. 0033).
Eom et al. is silent a rear camera both disposed inside the housing, wherein the antenna structure is disposed between the battery compartment and the rear camera.
However, Kim et al. teaches a rear camera (121b Fig 1C) disposed inside the housing. Additionally, Eom et al. discloses different locations for the antenna structure (Figs. 7A-11).
In this particular case, providing an electronic device such as a smart phone with a camera is common and well known in the art in order to take pictures and videos. Additionally, choosing an antenna location is common and well known in the art as evident by Eom et al. in order to provide improved antenna performance with minimal interference from the hand of the user (Par. 0056-0059).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the electronic device of Eom et al. with a rear camera based on the teachings of Kim et al. in order to take pictures and videos; and to place the antenna structure between the battery compartment and the rear camera based on the teachings of Eom et al. as a result effect in order to provide improved antenna performance with minimal interference from the hand of the user.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang US Patent Application Publication 2021/0066787 discloses an antenna having branches.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M BOUIZZA/           Examiner, Art Unit 2845                                                                                                                                                                                             
/HAI V TRAN/           Primary Examiner, Art Unit 2845